Opinion filed October 13, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-22-00066-CR
                                     __________

            CHARLES FLOYD DUQUETTE JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                            Coleman County, Texas
                        Trial Court Cause No. CR03106


                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. Appellant no
longer wishes to pursue an appeal, and he requests that we dismiss this appeal and
issue mandate immediately. The motion is signed by both Appellant and Appellant’s
counsel in compliance with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed. Pursuant to Appellant’s
request, the mandate of this court shall be issued in an expedited manner. See
TEX. R. APP. P. 18.1(c).


                                                 PER CURIAM


October 13, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2